



Exhibit 10.32
[Form of Restricted Stock Unit Agreement for Employees]


ALEXION PHARMACEUTICALS, INC.
2017 INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS AGREEMENT (this “Agreement”), by and between Alexion Pharmaceuticals, Inc.,
a Delaware corporation (the “Company”), and you (the “Participant”) sets forth
the terms and conditions of an award of restricted stock units granted to the
Participant on the date (the “Grant Date”) set forth in the Award Letter
(defined in Section 1 hereof) under the Alexion Pharmaceuticals, Inc. 2017
Incentive Plan (as amended and in effect from time to time, the “Plan”), which
is incorporated herein by reference.
W I T N E S S E T H:
WHEREAS, pursuant to the Plan, the Company desires to grant to the Participant,
and the Participant desires to accept, an award (this “Award”) of restricted
stock units (“RSUs”), upon the terms and conditions set forth in this Agreement
and the Plan. Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Plan.
NOW, THEREFORE, the parties hereto agree as follows:


1.Grant. The Company hereby grants to the Participant on the Grant Date the
number of RSUs set forth in a notice of award or an award letter dated as of the
Grant Date and separately delivered to the Participant in connection with this
Agreement (the “Award Letter”), subject to the terms and conditions of the Plan
and this Agreement. An RSU is an unfunded and unsecured promise to deliver (or
cause to be delivered) to the Participant, subject to the terms and conditions
of the Plan and this Agreement, a share of Stock (each, a “Share”) on the
delivery date or as otherwise provided herein. Until such delivery, the
Participant has only the rights of a general unsecured creditor, and no rights
as a shareholder, of the Company.
2.    Vesting. Except as otherwise provided herein, in the Plan, or in an
effective employment or other written agreement between the Participant and the
Company or any of its affiliates, the RSUs shall become vested in the portions
and on the dates specified in the Award Letter or as otherwise provided in this
Agreement (each such date, a “Vesting Date”), provided that the Participant
remains in continuous Employment from the Grant Date through each applicable
Vesting Date. While the Participant’s continuous Employment is not required in
order to receive delivery of Shares underlying RSUs that are vested in
accordance with this Agreement at the time the Participant’s Employment
terminates, all other terms and conditions of this Agreement shall continue to
apply to such vested RSUs. This Award will terminate, and no Shares underlying
such vested RSUs will be delivered, if the Participant fails to comply with such
terms and conditions.
3.    Delivery. As soon as administratively feasible after the date an RSU vests
hereunder, but no later than thirty (30) days following such vesting date, the
Company shall cause to be delivered to the Participant (or in the event of the
Participant’s death, the Participant’s beneficiary or legal representative) the
Shares underlying the RSU in accordance with this Agreement. No Shares will be
delivered pursuant


Page 1 of 1

--------------------------------------------------------------------------------





to this Award unless and until all legal requirements applicable to the issuance
or transfer of such Shares have been complied with to the satisfaction of the
Company. In the event that any Shares are to be delivered to an individual other
than the original Participant, the Company will be under no obligation to
deliver shares of Stock hereunder unless and until it is satisfied as to the
authority of the individual to receive the Shares.
4.    Nontransferability. This Award may not be transferred except as expressly
permitted by Section 6(a)(3) of the Plan.
5.    Forfeiture. Except as may otherwise be provided in Sections 6 or 7 hereof,
or in an effective employment or other written agreement between the Participant
and the Company or any of its affiliates, upon the termination of the
Participant’s Employment, the Participant shall forfeit, without payment, any
and all RSUs that were outstanding but that had not yet become vested
immediately prior to such termination of Employment, and such RSUs shall cease
to be outstanding and no Shares will be delivered in respect thereof.
6.    Termination of Employment
(a)    Death. Except as otherwise provided in an effective employment or other
written agreement between the Participant and the Company or any of its
affiliates, if the Participant’s Employment terminates due to his or her death,
then that portion of this Award that has not vested on the date of termination
shall immediately become fully vested.
(b)    Disability. Except as otherwise provided in an effective employment or
other written agreement between the Participant and the Company or any of its
affiliates, if the Participant’s Employment is terminated by the Company due to
his or her Disability (as defined below), then fifty percent (50%) of that
portion of this Award that has not vested on the date of termination shall
immediately become fully vested on the date of such termination. For purposes of
this Agreement, “Disability” shall mean, unless otherwise defined in an
effective employment or other written agreement between the Participant and the
Company or any of its affiliates (in which case, such meaning shall apply for so
long as such agreement is in effect), the inability of the Participant to
perform the customary duties of his or her Employment by reason of a physical or
mental incapacity which is expected to result in death or to be of indefinite
duration, that is certified by the Company’s long-term disability insurance
carrier in writing to the Company or the Participant, and provided that the
Participant has been on a leave of absence approved by the Company for at least
six (6) months immediately prior to the date of termination of the Participant’s
Employment. The final determination of whether the Participant has been
terminated for Disability shall be made by the Company.
(c)    Position Elimination. Except as otherwise provided in an effective
employment or other written agreement between the Participant and the Company or
any of its affiliates, if the Participant’s Employment is terminated by the
Company due to a “position elimination” or “workforce restructuring” as such
terms are defined in the Company’s then-applicable severance policy, but not
including any termination for Cause or any termination for insufficient
performance as determined by the Company or any of its affiliates, then the
portion of this Award that would have become vested had the Participant’s
Employment continued for the Additional Vesting Credit Period (as defined below)
following the date of termination shall immediately become fully vested on the
date of such termination provided that the Participant executes a separation
agreement agreed to with the Company. For purposes of this Agreement, the
“Additional Vesting Credit Period” shall mean one (1) year if the Participant
was


Page 2 of 2

--------------------------------------------------------------------------------





Employed at or above the Executive Director or Vice President level and six (6)
months if the Participant was Employed below the Executive Director level. The
provisions of this Section 6(c) shall be subject to any additional restrictions
or limitations of any then-applicable severance policy of the Company.
(d)    Termination for Cause or at a Time when Cause Exists. Notwithstanding
anything to the contrary in this Agreement, if the Participant’s Employment is
terminated by the Company or an affiliate for Cause, or if, at the time of the
Participant’s termination of Employment, grounds for a termination for Cause
exist, then the RSUs (whether or not then vested) shall immediately be forfeited
and terminate without any consideration due or payable to the Participant.
(e)    Other Termination. Except as otherwise provided in an effective
employment or other written agreement between the Participant and the Company or
any of its affiliates, if the Participant’s Employment terminates for any reason
not covered by Sections 6(a) through 6(d) above, then that portion of this Award
that has not vested on the date of termination shall immediately be forfeited
and terminate without any consideration due or payable to the Participant.


Page 3 of 3

--------------------------------------------------------------------------------





7.    Change in Control.
(a)    Unless otherwise provided in an effective employment or other written
agreement between the Participant and the Company or any of its affiliates, if
(i) in connection with a Change in Control, this Award, to the extent
outstanding immediately prior to such Change in Control, is assumed or
continued, or a new award is substituted for this Award by the acquiror or
survivor (or an affiliate of the acquiror or survivor) in accordance with the
provisions of Section 7(a)(1) of the Plan, and (ii) at any time within the
twenty-four (24)-month period following the Change in Control, the Participant’s
Employment is terminated by the Company (or its successor) or an affiliate
without Cause or the Participant terminates his or her Employment for Good
Reason (as defined below), the RSUs (or the award substituted for the RSUs), to
the extent then outstanding but not then vested, will automatically vest in full
at the time of such termination of Employment. If in connection with a Change in
Control this Award is not assumed or continued, or a new award is not
substituted for this Award by the acquiror or survivor (or an affiliate of the
acquiror or survivor) in accordance with the provisions of Section 7(a)(1) of
the Plan, this Award, to the extent outstanding immediately prior to such Change
in Control but not then vested, will automatically vest in full upon the
consummation of such Change in Control. Notwithstanding anything to the contrary
in the Plan or this Agreement, to the extent that any payment under this Award
constitutes deferred compensation subject to Section 409A, the immediately
preceding sentence will not apply, and any discretion that may otherwise be
exercised by the Company pursuant to the Plan or otherwise shall not be so
exercised to the extent the exercise of such discretion would result in adverse
tax consequences under Section 409A.
(b)    For purposes of this Agreement, “Good Reason” shall mean, unless
otherwise defined in an effective employment or other written agreement between
the Participant and the Company or any of its affiliates then in effect (in
which case, such meaning shall apply for so long as such agreement is in
effect), the occurrence of any of the following, without the Participant’s prior
consent:
1.    relocation of the Participant’s place of Employment to a location that is
more than thirty (30) miles from the Participant’s principal place of Employment
prior to the Change in Control; or
2.    a material diminution of the Participant’s base salary or annual bonus
target percentage (i.e., percentage of base salary fixed during the performance
year) from the Participant’s base salary or annual bonus target percentage in
effect as of immediately prior to the Change in Control (or, if greater,
following such Change in Control).
A termination of Employment will qualify as a termination for Good Reason only
if (i) the Participant gives the Company written notice, within ninety (90) days
of the first existence or occurrence of any of the conditions specified above;
(ii) the Company fails to cure the condition(s) within thirty (30) days of
receiving such written notice; and (iii) the Participant terminates his or her
Employment not later than thirty (30) days following the end of such thirty
(30)-day cure period.
8.    Cancellation of Award and Recoupment of Gains. Notwithstanding anything
herein to the contrary, if the Participant is not in compliance with all
material applicable provisions of this Agreement and the Plan, or if the
Participant engages in a Detrimental Activity or breaches any other Company
policy or covenant with the Company to which the Participant is bound, the
Administrator may cancel, rescind, suspend, withhold or otherwise limit or
restrict this Award at any time, and, at the Company’s request,


Page 4 of 4

--------------------------------------------------------------------------------





the Participant shall reimburse the Company any gains realized by the
Participant on the sale of Shares. If requested by the Company, the Participant
shall certify in a manner acceptable to the Company that he or she is in
compliance with the terms and conditions of this Agreement and the Plan and has
not engaged in any Detrimental Activity. In addition, the Participant expressly
acknowledges that this Award is subject to the restrictions set forth in Section
6(a)(5) of the Plan, including that the RSUs are subject to any clawback or
recoupment policy of the Company and any of its affiliates, as in effect from
time to time.
For purposes of this Agreement, “Detrimental Activity” shall mean any of the
following, unless authorized in advance by the Company: (1) during the
Participant’s Employment, the rendering of services for any organization, or
engaging directly or indirectly, whether as an employee or independent
contractor or otherwise, whether with or without compensation, in any business
that is or becomes competitive with all or any portion of the business of the
Company or any of its affiliates, (2) the disclosure to anyone outside the
Company or any of its affiliates, or the use in other than the Company’s or any
of its affiliates’ business, without prior authorization from the Company, of
any confidential information or material relating to the business of the Company
or any of its affiliates, acquired by the Participant either during or after his
or her Employment, (3) the failure or refusal to disclose promptly and to assign
to the Company or one of its affiliates all rights, title and interest in any
invention or idea, patentable or not, made or conceived by the Participant
during his or her Employment, relating in any manner to the actual or
anticipated business, research or development work of the Company or any of its
affiliates, or the failure or refusal to do anything reasonably necessary to
enable the Company or any of its affiliates to secure a patent where appropriate
in the United States and in other countries; (4) any attempt, directly or
indirectly, by the Participant to induce any employee or other service provider
of the Company or any of its affiliates to be employed or perform services
elsewhere, or any attempt, directly or indirectly, by the Participant to solicit
the trade or business of any current or prospective customer, supplier,
consultant, vendor, or partner of the Company or any of its affiliates during
his or her Employment.
9.    No Employment or Other Service Rights. Nothing in this Agreement shall
confer on the Participant any right to continue in the employment or service of
the Company or any of its affiliates, or in any way interfere with the right of
the Company or any of its affiliates to terminate the Employment of the
Participant at any time.


10.    Withholding; Section 409A.
(a)    The Participant acknowledges and agrees that any income or other taxes
due with respect to this Award or any Shares to be delivered pursuant to this
Agreement or otherwise sold shall be the Participant’s responsibility. As a
condition to the vesting of the RSUs and/or the delivery of any Shares
hereunder, or in connection with any other event that gives rise to a federal or
other governmental tax withholding obligation on the part of the Company or any
of its affiliates relating to this Award, the Company shall be entitled to (i)
deduct or withhold (or cause to be deducted or withheld) from any payment or
distribution to the Participant, whether or not pursuant to the Plan, (ii)
require that Participant remit cash to the Company, or (iii) enter into any
other suitable arrangements to withhold, in each case in an amount sufficient in
the opinion of the Company to satisfy such withholding obligation. The
Participant authorizes the Company to withhold such amounts as may be necessary
to satisfy the applicable federal, state and local withholding tax requirements
that may arise in connection with this Award from any amounts otherwise owed to
the Participant, but nothing in this sentence shall be construed as relieving
Participant of any liability for satisfying his or her tax obligations.


Page 5 of 5

--------------------------------------------------------------------------------





(b)    Unless the Company notifies the Participant in writing in accordance with
the applicable Company policies or requirements before any Vesting Date or other
date that the RSUs vest and/or settle hereunder, the number of Shares necessary
to satisfy the minimum statutory withholding tax obligations on the Vesting Date
or such other date, as applicable, will be released by Participant on such date
to an intermediary and sold in order to satisfy such withholding tax
obligations. The Participant will be responsible for all third-party
administration processing fees in connection with such sale. In addition, the
Participant may be subject to and taxed in respect of short-term capital gains
or losses that reflect the difference in the withholding tax liability
determined on the Vesting Date or other date that the RSUs vest and/or settle
hereunder and the sales price actually achieved.  
(c)    If the Participant is determined to be a “specified employee” within the
meaning of Section 409A and the Treasury regulations thereunder, as determined
by the Company, at the time of the Participant’s “separation from service”
within the meaning of Section 409A and the Treasury regulations thereunder, then
to the extent necessary to prevent any accelerated or additional tax under
Section 409A, the settlement and delivery of any Shares hereunder upon such
separation from service will be delayed until the earlier of: (a) the date that
is six months and one day following the Participant’s separation from service
and (b) the Participant’s death. To the extent necessary to prevent any
accelerated or additional tax under Section 409A, for purposes of this
Agreement, all references to “termination of Employment” and correlative phrases
shall be construed to require a “separation from service” (as defined in Section
1.409A-1(h) of the Treasury regulations after giving effect to the presumptions
contained therein).
(d)    This Agreement is intended to comply with Section 409A or an exemption
thereunder, and shall be construed and interpreted in a manner that is
consistent with the requirements for avoiding additional taxes or penalties
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with or are exempt from Section 409A, and in no event shall the Company
or any of its affiliates be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Participant on
account of non-compliance with Section 409A.


11.    Acknowledgements and Authorizations. The Participant acknowledges the
following:
(a)    The grant of this Award is a one-time benefit and does not create a
contractual or other right to receive any other award under the Plan, benefits
in lieu of any such award or any other benefits in the future.
(b)    The Plan is a voluntary program of the Company and it may be modified,
amended, suspended or terminated by the Company at any time. Future awards, if
any, will be at the sole discretion of the Company and the Administrator,
including, but not limited to, the timing of any award, the amount of any award,
vesting provisions and purchase price, if any.
(c)    The value of this Award is an extraordinary item of compensation outside
of the scope of the Participant’s Employment. As such, this Award is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-term service
awards, pension or retirement benefits or similar payments. The future value of
the Shares underlying this Award is unknown and cannot be predicted with
certainty.


Page 6 of 6

--------------------------------------------------------------------------------





(d)    The Participant authorizes the Company to use and disclose to any agent
administering the Plan or providing recordkeeping services with respect to the
Plan such information and data as the Company shall request in order to
facilitate the grant of this Award, the administration of this Award and the
administration of the Plan, and the Participant waives any data privacy rights
he or she may have with respect to such information or the sharing of such
information.
12.    Provisions of the Plan. The provisions of the Plan, the terms of which
are incorporated in this Agreement, shall govern if and to the extent that there
are inconsistencies between those provisions and the provisions hereof (except
as expressly provided herein). The Participant acknowledges that he or she
received a copy of the Plan prior to the date of this Agreement. By acceptance
of this Award, the Participant agrees to be subject to the terms of the Plan.
13.    Miscellaneous. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns.
14.    Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, then such provision or
provisions shall be modified to the extent necessary to make such provision
valid and enforceable, and to the extent that this is impossible, then such
provision shall be deemed to be excised from this Agreement, and the validity,
legality and enforceability of the rest of this Agreement shall not be affected
thereby.
15.    Company Signature; Participant Electronic Acknowledgment. An authorized
representative has signed this Agreement below. By acknowledging acceptance of
the terms of this Agreement through an electronic acknowledgment system
established by the Company or its designated broker, the Participant agrees to
be bound by all of the terms of this Agreement and the Plan. This Award will not
become effective, and the Participant will therefore have no rights to or in
this Award, until the Participant acknowledges his or her acceptance of the
terms of this Agreement in the manner required by the Company.
[The remainder of this page is intentionally left blank.]


Page 7 of 7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.


ALEXION PHARMACEUTICALS, INC.


By:    
Name:    
Title:




THE PARTICIPANT


__________________________________
Name:


Address:
                    




Page 8 of 8